Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/727746.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020, 1/14/2021, 5/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the independent claims are directed to a judicial exception since they are directed to mental processes and certain methods of organizing human activity.  More specifically, the steps of  analyzing information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations; determining, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate; determining, based on the respective set of tasks, a respective set components required at each of the sequential stations; are observations, evaluations or judgments that a person can do in the human mind; and causing the respective set of components to be correspondingly positioned at each of the sequential stations to perform the respective set of tasks in accordance with the predefined progression rate can be considered a mental process since a human can carry out this step with pen and paper including instructions to cause the components to be positioned at the stations.  
Further, analyzing information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations; determining, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate; determining, based on the respective set of tasks, a respective set components required at each of the sequential stations; and causing the respective set of components to be correspondingly positioned at each of the sequential stations to perform the respective set of tasks in accordance with the predefined progression rate is certain methods of organizing human activity since the claim covers concepts relating to managing human behavior through instructions to perform a process.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Specifically, independent claim 1 includes a system comprising one or more memory devices and one or more computing devices configured to perform the method.  This amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. These elements do not provide improvements to the functioning of a computer or to any other technology or technical field. A particular machine is not used and the abstract idea is not applied or used in some other meaningful way beyond generally linking the use of the abstract idea to a particular technical environment.  Independent claim 8 is directed to a non-transitory computer readable storage medium comprising instructions that when executed by at least one processor, cause the computer to perform the steps of the method.  This also amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. These elements do not provide improvements to the functioning of a computer or to any other technology or technical field. A particular machine is not used and the abstract idea is not applied or used in some other meaningful way beyond generally linking the use of the abstract idea to a particular technical environment.  Independent claim 15 only mentions a computer-implemented method.  This amounts to instructions to implement an abstract idea on a computer or using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. These elements do not provide improvements to the functioning of a computer or to any other technology or technical field. A particular machine is not used and the abstract idea is not applied or used in some other meaningful way beyond generally linking the use of the abstract idea to a particular technical environment.
Further, when considered individually, the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Dependent claims 2, 9 and 16 are directed to wherein the set of sequential stations comprises three sequential stations, and wherein the predefined progression rate comprises an amount of time the one or more vehicles spend at each of the three stations which only further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.
Dependent claims 3, 10 and 17 are directed to determine an estimated time to complete each task of the respective set of tasks; determine an estimated progression rate based on the estimated time to complete each task of the respective set of tasks; and compare the estimated progression rate to the predefined progression rate to determine that the estimated progression rate satisfies the predefined progression rate which further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.
Dependent claims 4, 11 and 18 are directed to monitor a completion status of one or more tasks of the respective set of tasks at each station from the set of sequential stations; and update, based on the completion status of the one or more tasks at each station, the estimated progression rate which further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.
Dependent claims 5, 12 and 19 are directed to determine that the updated estimated progression rate exceeds the predefined progression rate; and in response to determining that the updated estimated progression rate exceeds the predefined progression rate, modify at least one of the respective set of tasks or the respective set of components which further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.
Claims 6 and 13 are directed to determine the respective set of tasks based further on discrete hoist heights for performing the respective set of tasks at each station of the set of sequential stations which further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.
Claims 7, 14 and 20 are directed to determine an estimated time to complete each task of the respective set of tasks; and customize at least one of the respective set of tasks or the respective set of components based on the estimated time to complete each task of the respective set of tasks which further limits the abstract idea and does not add additional limitations which would integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gariepy et al, US 2018/0276595.

As per claim 1, Gariepy et al teaches a system comprising: one or more memory devices; and one or more computing devices [0040] configured to: 
analyze information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations ([0043-0046] control system plans a path for a vehicle progressing through stages in an assembly line); 
determine, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate ([0043] – tracks vehicle progress along planned path; [0046] – assembly line wherein stages represent a time within the process at which an operation is performed; [0047] – first vehicle pass through stage 204 for dashboard install and subsequently through stage 206 for windshield install; [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); 
determine, based on the respective set of tasks, a respective set of components required at each of the sequential stations ([0051-0052] – scheduling of parts delivery to the assembly line based on part required for the stage); and 
cause the respective set of components to be correspondingly positioned at each of the sequential stations to perform the respective set of tasks in accordance with the predefined progression rate ([0052] - management of inventory and scheduling of parts to the assembly line and considering the takt time of the assembly-line process).  

As per claim 2, Gariepy et al teaches the system of claim 1, wherein the set of sequential stations comprises three sequential stations, and wherein the predefined progression rate comprises an amount of time the one or more vehicles spend at each of the three stations ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)).  

As per claim 7, Gariepy et al teaches the system of claim 1, wherein the one or more computing devices are further configured to: determine an estimated time to complete each task of the respective set of tasks ([0049-0050] – takt time of the operations is the amount of time for completion); and customize at least one of the respective set of tasks or the respective set of components based on the estimated time to complete each task of the respective set of tasks ([0055-0057 and [0087-0090]] – based on the takt time the delivery time for the components to the assembly line location).  

As per claim 8, Gariepy et al teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by the at least one processor, cause the computer system [at least 0098] to: 
analyze information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations ([0043-0046] control system plans a path for a vehicle progressing through stages in an assembly line); 
determine, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate ([0043] – tracks vehicle progress along planned path; [0046] – assembly line wherein stages represent a time within the process at which an operation is performed; [0047] – first vehicle pass through stage 204 for dashboard install and subsequently through stage 206 for windshield install; [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); 
determine, based on the respective set of tasks, a respective set of components required at each of the sequential stations ([0051-0052] – scheduling of parts delivery to the assembly line based on part required for the stage); and 
cause the respective set of components to be correspondingly positioned at each of the sequential stations to perform the respective set of tasks in accordance with the predefined progression rate ([0052] - management of inventory and scheduling of parts to the assembly line and considering the takt time of the assembly-line process).  

As per claim 9, Gariepy et al teaches the non-transitory computer-readable storage medium of claim 8 [at least 0098], wherein the set of sequential stations comprises three sequential stations, and wherein the predefined progression rate comprises an amount of time the one or more vehicles spend at each of the three stations ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)).  

As per claim 14, Gariepy et al teaches wherein the one or more computing devices are further configured to: determine an estimated time to complete each task of the respective set of tasks ([0049-0050] – takt time of the operations is the amount of time for completion); and customize at least one of the respective set of tasks or the respective set of components based on the estimated time to complete each task of the respective set of tasks ([0055-0057 and [0087-0090]] – based on the takt time the delivery time for the components to the assembly line location).  

As per claim 15, Gariepy et al teaches 
analyzing information associated with one or more vehicles scheduled for service at a vehicle service center comprising a set of sequential stations ([0043-0046] control system plans a path for a vehicle progressing through stages in an assembly line); 
determining, based on the information associated with the one or more vehicles, a respective set of tasks for completion at each of the sequential stations in accordance with a predefined progression rate ([0043] – tracks vehicle progress along planned path; [0046] – assembly line wherein stages represent a time within the process at which an operation is performed; [0047] – first vehicle pass through stage 204 for dashboard install and subsequently through stage 206 for windshield install; [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); 
determining, based on the respective set of tasks, a respective set of components required at each of the sequential stations ([0051-0052] – scheduling of parts delivery to the assembly line based on part required for the stage); and 
causing the respective set of components to be correspondingly positioned at each of the sequential stations to perform the respective set of tasks in accordance with the predefined progression rate ([0052] - management of inventory and scheduling of parts to the assembly line and considering the takt time of the assembly-line process).  

As per claim 16, Gariepy et al teaches the non-transitory computer-readable storage medium of claim 8 [at least 0098], wherein the set of sequential stations comprises three sequential stations, and wherein the predefined progression rate comprises an amount of time the one or more vehicles spend at each of the three stations ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)).  

As per claim 20, Gariepy et al teaches the system of claim 1, wherein the one or more computing devices are further configured to: determine an estimated time to complete each task of the respective set of tasks ([0049-0050] – takt time of the operations is the amount of time for completion); and customize at least one of the respective set of tasks or the respective set of components based on the estimated time to complete each task of the respective set of tasks ([0055-0057 and [0087-0090]] – based on the takt time the delivery time for the components to the assembly line location).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al, US 2018/0276595, in view of Cameron, US 2017/0153624.

As per claim 3, Gariepy et al teaches the system of claim 1, wherein the one or more computing devices are further configured to: determine an estimated time to complete each task of the respective set of tasks; determine an estimated progression rate based on the estimated time to complete each task of the respective set of tasks ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); but fails to explicitly teach and compare the estimated progression rate to the predefined progression rate to determine that the estimated progression rate satisfies the predefined progression rate.  Cameron teaches determining the production rate and comparing to a baseline rate and target rate to determine if the rate is below, at or above the baseline or target rate [0007, 0018, 0022-0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: monitor a completion status of one or more tasks of the respective set of tasks at each station from the set of sequential stations; and update, based on the completion status of the one or more tasks at each station, the estimated progression rate ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: determine that the updated estimated progression rate exceeds the predefined progression rate; and in response to determining that the updated estimated progression rate exceeds the predefined progression rate, modify at least one of the respective set of tasks or the respective set of components ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display and [0032] – when operations are producing at or below a preset number, the production efficiency is improved by removing a bottle neck).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to address production efficiency as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Gariepy et al teaches the non-transitory computer-readable storage medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer system [at least 0098] to: determine an estimated time to complete each task of the respective set of tasks; determine an estimated progression rate based on the estimated time to complete each task of the respective set of tasks ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); but fails to explicitly teach and compare the estimated progression rate to the predefined progression rate to determine that the estimated progression rate satisfies the predefined progression rate.  Cameron teaches determining the production rate and comparing to a baseline rate and target rate to determine if the rate is below, at or above the baseline or target rate [0007, 0018, 0022-0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: monitor a completion status of one or more tasks of the respective set of tasks at each station from the set of sequential stations; and update, based on the completion status of the one or more tasks at each station, the estimated progression rate ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: determine that the updated estimated progression rate exceeds the predefined progression rate; and in response to determining that the updated estimated progression rate exceeds the predefined progression rate, modify at least one of the respective set of tasks or the respective set of components ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display and [0032] – when operations are producing at or below a preset number, the production efficiency is improved by removing a bottle neck).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to address production efficiency as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Gariepy et al teaches the non-transitory computer-readable storage medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer system [at least 0098] to: determine an estimated time to complete each task of the respective set of tasks; determine an estimated progression rate based on the estimated time to complete each task of the respective set of tasks ([0045-0046] – the mission contains one or more waypoints or destination locations along the assembly line therefore inherently the system can accommodate three sequential stations [0049] – takt time is one minute, as such each operation of each stage conducted within one minute (representing progression rate)); but fails to explicitly teach and compare the estimated progression rate to the predefined progression rate to determine that the estimated progression rate satisfies the predefined progression rate.  Cameron teaches determining the production rate and comparing to a baseline rate and target rate to determine if the rate is below, at or above the baseline or target rate [0007, 0018, 0022-0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: monitor a completion status of one or more tasks of the respective set of tasks at each station from the set of sequential stations; and update, based on the completion status of the one or more tasks at each station, the estimated progression rate ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to compare the progression rate to determine if it satisfies a predefined progression rate as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Gariepy et al fails to explicitly teach, while Cameron teaches wherein the one or more computing devices are further configured to: determine that the updated estimated progression rate exceeds the predefined progression rate; and in response to determining that the updated estimated progression rate exceeds the predefined progression rate, modify at least one of the respective set of tasks or the respective set of components ([0024-0026] – a parts per minute is calculated and actual performance data is updated and displayed on a screen display and [0032] – when operations are producing at or below a preset number, the production efficiency is improved by removing a bottle neck).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to address production efficiency as taught by Cameron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al, US 2018/0276595, in view of Haba Jr. et al, US 4815190.

As per claim 6, Gariepy et al teaches the system of claim 1, but fails to explicitly teach wherein the one or more computing devices are further configured to determine the respective set of tasks based further on discrete hoist heights for performing the respective set of tasks at each station of the set of sequential stations.  Haba Jr. et al teaches communicating commands to set a lift height for a vehicle subject to tasks at stations on an assembly line (column 8, line – column 9, line 36).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to consider lift heights for vehicle assembly line tasks as taught by Haba Jr. et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Gariepy et al teaches the non-transitory computer-readable storage medium of claim 8, but fails to further teach instructions that, when executed by the at least one processor, cause the computer system to determine the respective set of tasks based further on discrete hoist heights for performing the respective set of tasks at each station of the set of sequential stations.   Haba Jr. et al teaches communicating commands to set a lift height for a vehicle subject to tasks at stations on an assembly line (column 8, line – column 9, line 36).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gariepy et al the ability to consider lift heights for vehicle assembly line tasks as taught by Haba Jr. et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurihara, US 6772027 – Method of Configuring Vehicle Assembly Line

Katsuura et al, US 6324749 – Vehicle Assembly Line

Giarrizzo, Jr. et al, US 2005/0257358 – Vehicle Collision Repair Process and System

Kilibarda, US 2011/0314665 – Sequenced Part Delivery System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683